Citation Nr: 0818379	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  07-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1970 to October 1992.

Procedural history

Service connection for skin cancer was initially denied in a 
January 2002 rating decision, which the veteran did not 
appeal.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which declined to reopen the claim on the ground 
that no new and material evidence had been received.  

In August 2007, the veteran presented sworn testimony during 
a personal hearing in Wilmington, Delaware which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.  

Additionally submitted evidence

At the August 2007 hearing and shortly afterwards, the 
veteran submitted additional medical evidence directly to the 
Board.  The veteran specifically waived local consideration 
of this evidence by the RO.  See 38 C.F.R. § 20.1304 (2007).

As set forth in more detail below, the veteran's claim of 
entitlement to service connection for skin cancer is being 
reopened by the Board due to the receipt of evidence which is 
deemed by the Board to be new and material.  The issue is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, D.C.  The veteran will be informed if further 
action is required on his part.



FINDINGS OF FACT

1.  In January 2002, the RO denied the veteran's claim of 
entitlement to service connection for skin cancer.  A timely 
appeal as to that issue was not perfected.

2.  The evidence associated with the claims folder subsequent 
to January 2002 is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The January 2002 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the January 2002 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for skin cancer; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for skin 
cancer.  Implicit in his claim is the contention that new and 
material evidence which is sufficient to reopen the 
previously-denied claim has been received.

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

The veteran was notified regarding new and material evidence 
in a March 2005 letter, which stated "[y]ou were previously 
denied service-connection for skin cancer, head and face...The 
appeal period for that decision has expired and the decision 
is now final."  The letter also notified the veteran that 
evidence sufficient to reopen his previously denied claim 
must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  Moreover, the 
March 2005 letter informed the veteran as to the reason his 
claim was previously denied: because "evidence failed to 
show a disability for which compensation may be established 
and your service medical records show no findings regarding 
any skin cancer."  As such, the veteran was adequately 
advised of the bases for the previous denial to determine 
what evidence would be new and material to reopen the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the veteran was not given notice of the 
general requirements for service connection in the March 2005 
letter.  However, as the Board is reopening and remanding 
this matter, any harm suffered by the veteran was not 
prejudicial to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the March 2005 VCAA 
letter.  The letter stated that VA would assist the veteran 
in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to records 
from private doctors and hospitals, the VCAA letter informed 
the veteran that VA would make reasonable efforts to request 
such records.  The veteran was also informed in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on the claim.

The March 2005 letter emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter].

Further, the VCAA letter specifically requested: "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the veteran that he 
could submit or identify evidence other than what was 
expressly requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided notice as to degree of disability 
and effective date pursuant to Dingess in an undated letter 
from the RO issued subsequent to the filing of his 
substantive appeal.  The letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the Dingess letter instructed 
the veteran that two factors were relevant in determining 
effective dates of an increased rating claim: when the claim 
was received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Despite not being afforded a subsequent adjudication 
following the issuance of the Dingess letter, the veteran has 
not been prejudiced because elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of service connection for the veteran's skin cancer 
claim.  The veteran's request to reopen his claim was denied 
because the additionally submitted evidence was not new and 
material evidence.  As explained above, any deficiency in the 
VCAA notice is not prejudicial to the veteran's claim at this 
time because the Board is reopening the claim.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of this claim.  As detailed in the Introduction, the 
veteran testified before the undersigned in August 2007.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when such are manifested to a compensable degree within the 
initial post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2007)].  This change in the law pertains 
only to claims filed on or after August 29, 2001.  Because 
the veteran's claim to reopen was initiated in February 2005, 
the claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously-denied claim, it must first 
determine whether the veteran has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed January 2002 rating decision.

The "old" evidence 

At the time of the January 2002 rating decision, the evidence 
of record included the veteran's service medical records, 
outpatient VA treatment records from January 2000 to March 
2000 and a VA medical examination dated January 2001.

Service treatment records from January 1984 noted that the 
sun had triggered a rash on the veteran's nose and chin.  
Later that same month, treatment notes indicated that the 
veteran had suffered "sun exposure to the nose [causing] 
peeling and rash since 1979...red patches, some elevated, tip 
of nose, no ulcers or scaling..."  A dermatology treatment 
note from December 1988 indicated a continued rash on the 
nose and face, which the examiner diagnosed as "acne 
rashes."  A more thorough treatment note from July 1991 
indicated that the veteran had a keratotic growth on the left 
side of his neck.  Further, "he [had] a red patchy rash 
primarily confined to the chin below the lips and around the 
mustache line on the upper lip...There is no pustule noted...No 
adenopathy."  The veteran was diagnosed with possible 
rosacea and actinic keratosis.  He was administered liquid 
nitrogen to treat the keratosis.  

VA treatment records dated January 2000 to March 2000 
reflected that the veteran was being treated for rosacea and 
actinic keratosis.  The January 2001 VA medical examination 
noted the veteran's reported "history of blistering sunburns 
on back while in service" and his history of frequent 
sunburns on his face while in Asia.  The examiner diagnosed 
the veteran with rosacea as well as actinic keratoses.

The January 2002 rating decision

In January 2002, the RO denied the veteran service connection 
for skin cancer to his head and face.  The RO stated that the 
evidence failed to "show a disability for which compensation 
may be established."  [Service connection for rosacea with 
actinic keratosis was granted.]

The veteran was informed of the January 2002 rating decision 
by letter from the RO dated January 2002.  He did not appeal.  

In February 2005, the veteran requested that his claim be 
reopened.  After the RO denied the new and material evidence 
claim, this appeal followed.  The evidence added to the 
record since the January 2002 rating decision consists of VA 
treatment records from December 2000 through October 2007.  
This evidence will be analyzed below.

Analysis

The unappealed January 2002 decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  As 
explained above, the veteran's claim for service connection 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2007).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted 
[i.e., after January 2002] evidence bears directly and 
substantially upon the specific matter under consideration.

In essence, the January 2002 rating decision denied the 
veteran's claim because there was no evidence of the first 
Hickson element, a current disability, namely skin cancer.  

The additionally submitted VA treatment records document 
several diagnoses of skin cancer.  Biopsy results of the 
veteran's left temple and scalp, reported in January 2005, 
diagnosed the veteran with squamous cell carcinoma (SCC).  In 
March 2006, a biopsy of the veteran's left chest indicated a 
positive diagnosis for nodular basal cell carcinoma (BCC).  
Additionally, VA treatment records from October 2007 
indicated that biopsies of the veteran's left temple and 
right and left chest were to be taken.  The examiner reported 
that he suspected a recurrence of BCC and SCC.  

The recently submitted medical evidence, therefore, serves to 
establish the first Hickson element, which was missing at the 
time of the January 2002 rating decision.  As the evidence 
fulfilling this element has now been added to the claims 
file, the case must be reopened.  See Molloy v. Brown, 9 Vet. 
App. 513 (1996) [where VA has previously denied a claim 
because one element of service connection is missing, the 
case must be reopened when evidence potentially fulfilling 
the missing element is submitted]. 

In short, the additionally submitted medical evidence showing 
a current skin cancer diagnosis serves to fulfill the 
crucial, but heretofore missing, element of current 
disability.  Accordingly, this evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The veteran's claim for service 
connection of skin cancer is accordingly reopened.  

Additional comments

As indicated in the above VCAA discussion, VA's statutory 
duty to assist the veteran in the development of his claim 
attaches at this juncture.  For the reasons explained in the 
remand section below, the Board finds that additional 
development is necessary before a decision on the merits of 
the reopened claim may be rendered.

In addition, the standard of review changes at this point.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and, 
therefore, the probative value of proffered evidence in the 
context of the record as a whole.  The Justus presumption of 
credibility no longer attaches.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim].

The Board finds that additional evidentiary development is 
required.  This will be discussed in the remand section 
below.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for skin cancer is 
reopened; to this extent only, the appeal is granted.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, this case must be 
remanded for further development.  

Reasons for remand

VCAA notice

The evidence of record does not indicate that the veteran 
received appropriate notice pursuant to the VCAA.  As 
discussed above, although the veteran received partial VCAA 
notice in the March 2005 letter, there has been no notice to 
the veteran of the evidentiary requirements for service 
connection.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) [holding 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial].

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA, and the 
Board is without authority to do so.  

Medical opinion

As noted above, in order to establish service connection 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(medical nexus), VA must obtain a medical nexus opinion.  

As was discussed above, the medical records which were 
recently associated with the claims file include skin cancer 
diagnoses.  Thus, Hickson element (1) is arguably satisfied.  
Service medical records also indicated that the veteran 
experienced in-service sun exposure, particularly to the 
neck, back, and face.  Hickson element (2) has therefore also 
been met.

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the veteran's recent skin cancer 
diagnoses and his military service.  The Board finds that a 
VA nexus opinion is therefore necessary to decide the claim.  
See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2007) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

	    1.  VBA must provide the veteran with a corrective 
VCAA
	    letter which incorporates the evidentiary 
requirements
 	    for service connection.

2.  VBA should also contact the 
veteran and request that he identify 
and recent medical reports which 
refer to skin cancer.  To the extent 
practicable, any such records should 
be obtained and associated with the 
veteran's VA claims folder. 

3.  VBA should arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
file and provide an opinion as to 
whether it is as likely as not that 
the veteran's current skin cancer is 
related to his military service.  If 
the reviewing physician determines 
that physical examination and/or 
diagnostic testing of the veteran is 
necessary, such should be scheduled.  
A report should be prepared and 
associated with the veteran's VA 
claims file.

4.  After undertaking any additional 
development which it deems necessary, 
VBA should then readjudicate the 
veteran's claim of entitlement to 
service connection for skin cancer.  
If the benefit sought on appeal 
remains denied, VBA should provide 
the veteran and his representative 
with a supplemental statement of the 
case and allow an appropriate period 
of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


